Exhibit 10.1

 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.  ASTERISKS DENOTE OMISSIONS.

 

RESEARCH AGREEMENT

 

This RESEARCH AGREEMENT (this “Agreement”) is entered into as of June 17, 2004
(the “Effective Date”) by and between Interleukin Genetics, Inc., a Delaware
corporation having its principal office at 135 Beaver Street, Waltham, MA  02452
(“IG”) and Access Business Group LLC, having its principal office at 7575 Fulton
Street, East, Ada, Michigan 49355-0001 (“Access”).  Each of IG and Access is
sometimes referred to individually herein as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Access, together with its Affiliates, has expertise and experience in
the development, commercialization and marketing of nutritional supplements and
skin care products and IG has expertise and experience in analyzing the effect
of gene variations on weight management conditions, and determining, through
genetic profiling, individuals who may benefit from specific interventions to
promote health;

 

WHEREAS, Access desires that IG perform the Research Program on the terms and
subject to the conditions set forth in this Agreement and in accordance with the
Protocol and the Parties desire to obtain certain rights to inventions arising
out of the Research Program; and

 

WHEREAS, IG is willing to perform the Research Program and the Parties are
willing to grant each other such rights as described herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS


 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 


1.1                                                 “AFFILIATE” MEANS ANY
CORPORATION, FIRM, PARTNERSHIP OR OTHER ENTITY THAT DIRECTLY OR INDIRECTLY
CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON CONTROL WITH A PARTY TO THIS
AGREEMENT.  FOR PURPOSES OF THIS DEFINITION, “CONTROL” MEANS OWNERSHIP, DIRECTLY
OR THROUGH ONE OR MORE AFFILIATES, OF FIFTY PERCENT (50%) OR MORE OF THE SHARES
OF STOCK ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS, IN THE CASE OF A
CORPORATION, FIFTY PERCENT (50%) OR MORE OF THE EQUITY INTERESTS IN THE CASE OF
ANY OTHER TYPE OF LEGAL ENTITY, STATUS AS A GENERAL PARTNER IN ANY PARTNERSHIP,
OR ANY OTHER ARRANGEMENT WHEREBY A PARTY CONTROLS OR HAS THE RIGHT TO CONTROL
THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF A CORPORATION OR OTHER
ENTITY.  FOR PURPOSES OF THIS AGREEMENT, ACCESS, ALTICOR INC AND SUBSIDIARIES OF
ALTICOR INC, ON THE ONE HAND, AND IG, ON THE OTHER HAND, WILL NOT BE DEEMED TO
BE AFFILIATES OF EACH OTHER.


 


1.2                                                 “ACCESS PATENT RIGHTS” MEANS
ANY PATENT RIGHTS WITH RESPECT TO ACCESS TECHNOLOGY.


 


1.3                                                 “ACCESS PROPRIETARY
MATERIALS” MEANS ANY PROPRIETARY MATERIALS OF ACCESS THAT ARE USED BY ACCESS, OR
PROVIDED BY ACCESS FOR USE, IN THE RESEARCH PROGRAM.


 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


1.4                                                 “ACCESS TECHNOLOGY” MEANS
ANY TECHNOLOGY CONTROLLED BY ACCESS AS OF THE EFFECTIVE DATE AND DURING THE TERM
THAT IS USED BY ACCESS, OR PROVIDED BY ACCESS FOR USE, IN THE RESEARCH PROGRAM.


 


1.5                                                
“[                                     
*                                         ] TEST” MEANS AN ANALYTIC TEST
PERFORMED ON A [  *   *   *   *  ] TO MONITOR AN INDIVIDUAL’S RESPONSE TO THE
USE OF A DERMAGENOMICS CONSUMABLE OR A NUTRIGENOMICS CONSUMABLE.


 


1.6                                                 “CONFIDENTIAL INFORMATION”
MEANS, AS REGARDS A PARTY (THE “RECEIVING PARTY”), (I) ALL INFORMATION PRODUCED
OR DISCOVERED BY EITHER PARTY UNDER THE RESEARCH PROGRAM (INCLUDING WITHOUT
LIMITATION, COMPILATIONS, DATA, FORMULAE, MODELS, PATENT DISCLOSURES,
PROCEDURES, PROCESSES, PROJECTIONS, PROTOCOLS, RESULTS OF EXPERIMENTATION AND
TESTING, SPECIFICATIONS, STRATEGIES AND TECHNIQUES), AND ALL TANGIBLE AND
INTANGIBLE EMBODIMENTS THEREOF OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, APPARATUS, BIOLOGICAL OR CHEMICAL MATERIALS, ANIMALS, CELLS,
COMPOSITIONS, DOCUMENTS, DRAWINGS, MACHINERY, PATENT APPLICATIONS, RECORDS AND
REPORTS) AND (II) ALL OTHER INFORMATION (INCLUDING BUT NOT LIMITED TO
INFORMATION ABOUT ANY ELEMENT OF TECHNOLOGY OR A PARTY’S BUSINESS) WHICH IS
DISCLOSED, WHETHER IN WRITING AND MARKED AS CONFIDENTIAL AT THE TIME OF
DISCLOSURE TO THE RECEIVING PARTY OR CUSTOMARILY CONSIDERED TO BE CONFIDENTIAL
INFORMATION OR BY ORAL DISCLOSURE REDUCED TO A WRITING, BY THE OTHER PARTY (THE
“DISCLOSING PARTY”) TO THE RECEIVING PARTY OR TO ANY OF ITS EMPLOYEES,
CONSULTANTS, AFFILIATES, LICENSEES AND SUBLICENSEES HEREUNDER EXCEPT TO THE
EXTENT THAT THE INFORMATION DESCRIBED IN THIS SUBSECTION (II) (A) AS OF THE DATE
OF DISCLOSURE IS DEMONSTRABLY KNOWN TO, OR IN THE POSSESSION OF, THE RECEIVING
PARTY OR ITS AFFILIATES, AS SHOWN BY WRITTEN DOCUMENTATION, OTHER THAN BY VIRTUE
OF A PRIOR CONFIDENTIAL DISCLOSURE BY THE DISCLOSING PARTY OR ITS AFFILIATES;
(B) AS OF THE DATE OF DISCLOSURE IS IN, OR SUBSEQUENTLY ENTERS, THE PUBLIC
DOMAIN, THROUGH NO FAULT OR OMISSION OF THE RECEIVING PARTY OR ITS AFFILIATES;
(C) AS OF THE DATE OF DISCLOSURE OR THEREAFTER IS OBTAINED BY THE RECEIVING
PARTY OR ITS AFFILIATES FROM A THIRD PARTY FREE FROM ANY OBLIGATION OF
CONFIDENTIALITY TO THE DISCLOSING PARTY AND RIGHTFULLY IN POSSESSION OF SUCH
INFORMATION OR (D) IS INDEPENDENTLY DEVELOPED BY OR FOR THE RECEIVING PARTY OR
ITS AFFILIATES WITHOUT REFERENCE TO OR IN RELIANCE UPON ANY OF THE FOREGOING
INFORMATION AS DEMONSTRATED BY COMPETENT WRITTEN RECORDS.


 


1.7                                                 “CONTROL” OR “CONTROLLED”
MEANS (A) WITH RESPECT TO TECHNOLOGY (OTHER THAN PROPRIETARY MATERIALS) AND/OR
PATENT RIGHTS, THE POSSESSION BY A PARTY OF THE ABILITY TO GRANT A LICENSE OR
SUBLICENSE OF SUCH TECHNOLOGY AND/OR PATENT RIGHTS AS PROVIDED HEREIN WITHOUT
VIOLATING THE TERMS OF ANY AGREEMENT OR ARRANGEMENT BETWEEN SUCH PARTY AND ANY
THIRD PARTY AND (B) WITH RESPECT TO PROPRIETARY MATERIALS, THE POSSESSION BY A
PARTY OF THE ABILITY TO SUPPLY SUCH PROPRIETARY MATERIALS TO THE OTHER PARTY AS
PROVIDED HEREIN WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR ARRANGEMENT
BETWEEN SUCH PARTY AND ANY THIRD PARTY.


 


1.8                                                 “DERMAGENOMICS CONSUMABLE”
MEANS ANY NUTRITIONAL SUPPLEMENT OR SKIN CARE PRODUCT OR TOPICAL DELIVERY SYSTEM
WHICH WOULD BE [        *         *         *         *       *              ]
DESIGNED TO PRODUCE A POSITIVE HEALTH BENEFIT WITH RESPECT TO WEIGHT MANAGEMENT
(I) THE MANUFACTURE, USE OR SALE OF WHICH WOULD, ABSENT THE LICENSE OR OWNERSHIP
RIGHTS GRANTED TO ACCESS HEREUNDER INFRINGE ANY CLAIM INCLUDED IN THE PROGRAM
PATENT RIGHTS OR THE IG PATENT RIGHTS, OR (II) WHICH MAKES A CLAIM OR CLAIMS OF
EFFICACY OR UTILITY BASED UPON THE RESEARCH CONDUCTED HEREUNDER OR UPON THE USE
OR RESULTS OF A DERMAGENOMICS TEST.


 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


1.9                                                 “DERMAGENOMICS TEST” MEANS
ANY GENOMIC TEST USED TO DETERMINE APPROPRIATE RECIPIENTS OF A DERMAGENOMICS
CONSUMABLE (I) THE MANUFACTURE, USE OR SALE OF WHICH WOULD, ABSENT THE LICENSE
OR OWNERSHIP RIGHTS GRANTED TO ACCESS HEREUNDER, INFRINGE ANY CLAIM INCLUDED IN
THE PROGRAM PATENT RIGHTS OR THE IG PATENT RIGHTS, OR (II) WHICH WAS DEVELOPED,
MODIFIED OR IMPROVED HEREUNDER.


 


1.10                                           “DERMAGENOMICS PRODUCT” MEANS A
DERMAGENOMICS CONSUMABLE OR A DERMAGENOMICS TEST.


 


1.11                                           “IG PATENT RIGHTS” MEANS ANY
PATENT RIGHTS WITH RESPECT TO IG TECHNOLOGY.


 


1.12                                           “IG TECHNOLOGY” MEANS ANY
TECHNOLOGY CONTROLLED BY IG AS OF THE EFFECTIVE DATE AND DURING THE TERM THAT IS
USED BY IG, OR PROVIDED BY IG, OR PROVIDED BY IG FOR USE, IN THE RESEARCH
PROGRAM.


 


1.13                                           “JOINT SCIENCE COMMITTEE” OR
“JSC” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.1 HEREOF.


 


1.14                                           “LICENSED PRODUCT” MEANS ANY
DERMAGENOMICS PRODUCT OR NUTRIGENOMICS PRODUCT.


 


1.15                                           “NUTRIGENOMICS CONSUMABLE” MEANS
ANY NUTRITIONAL SUPPLEMENT, NUTRACEUTICAL COMPOUND OR DELIVERY SYSTEM FOR A
NUTRITIONAL SUPPLEMENT OR NUTRACEUTICAL COMPOUND THAT WOULD BE [        
*         *         *         *         *         ] DESIGNED TO PRODUCE A
POSITIVE HEALTH BENEFIT WITH RESPECT TO WEIGHT MANAGEMENT (I) THE MANUFACTURE,
USE OR SALE OF WHICH WOULD, ABSENT THE LICENSE OR OWNERSHIP RIGHTS GRANTED TO
ACCESS HEREUNDER, INFRINGE ANY CLAIM INCLUDED IN THE PROGRAM PATENT RIGHTS OR
THE IG PATENT RIGHTS, OR (II) WHICH MAKES A CLAIM OR CLAIMS OF EFFICACY OR
UTILITY BASED UPON THE RESEARCH CONDUCTED HEREUNDER OR UPON THE USE OR RESULTS
OF A NUTRIGENOMICS TEST.


 


1.16                                           “NUTRIGENOMICS TEST” MEANS ANY
GENOMIC TEST USED TO DETERMINE APPROPRIATE RECIPIENTS OF A NUTRIGENOMICS
CONSUMABLE (I) THE MANUFACTURE, USE OR SALE OF WHICH WOULD, ABSENT THE LICENSE
OR OWNERSHIP RIGHTS GRANTED TO ACCESS HEREUNDER, INFRINGE ANY CLAIM INCLUDED IN
THE PROGRAM PATENT RIGHTS OR THE IG PATENT RIGHTS, OR (II) WHICH WAS DEVELOPED,
MODIFIED OR IMPROVED HEREUNDER.


 


1.17                                           “NUTRIGENOMICS PRODUCT” MEANS A
NUTRIGENOMICS CONSUMABLE OR A NUTRIGENOMICS TEST.


 


1.18                                           “PATENT RIGHTS” MEANS THE RIGHTS
AND INTERESTS IN AND TO ISSUED PATENTS AND PENDING PATENT APPLICATIONS IN ANY
COUNTRY, INCLUDING ALL SUBSTITUTIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
DIVISIONALS, SUPPLEMENTARY PROTECTION CERTIFICATES, RENEWALS, ALL LETTERS
PATENTS GRANTED THEREON, AND ALL REISSUES, REEXAMINATIONS, EXTENSIONS,
CONFIRMATIONS, REVALIDATIONS, REGISTRATIONS AND PATENTS OF ADDITION THEREOF.


 


1.19                                           “PARTY” OR “PARTIES” HAS THE
MEANING SET FORTH IN THE FIRST PARAGRAPH OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


1.20                                           “PROGRAM INVENTION” MEANS ANY
TECHNOLOGY, WHETHER OR NOT PATENTABLE, WHICH IS CONCEIVED AND/OR FIRST REDUCED
TO PRACTICE BY EMPLOYEES OF, OR CONSULTANTS TO, EITHER PARTY, OR JOINTLY BY BOTH
PARTIES, IN THE CONDUCT OF THE RESEARCH PROGRAM.


 


1.21                                           “PROGRAM PATENT RIGHTS” MEANS ALL
PATENT RIGHTS CLAIMING ANY PROGRAM INVENTION.


 


1.22                                           “PROPRIETARY MATERIALS” MEANS ANY
TANGIBLE CHEMICAL, BIOLOGICAL OR PHYSICAL RESEARCH MATERIALS, INCLUDING BUT NOT
LIMITED TO GENE SEQUENCES, GENE FRAGMENT SEQUENCES, PRIMERS, PROBES, DNA, RNA,
CDNA LIBRARIES, PLASMIDS, VECTORS, EXPRESSION SYSTEMS, CELLS, CELL LINES,
ORGANISMS, ANTIBODIES, BIOLOGICAL SUBSTANCES (AND ANY CONSTITUENTS, PROGENY,
MUTANTS, DERIVATIVES OR REPLICATIONS THEREOF OR THEREFROM) REAGENTS OR CHEMICAL
COMPOUNDS THAT ARE FURNISHED BY OR ON BEHALF OF ONE PARTY TO THE OTHER PARTY, IN
CONNECTION WITH THIS AGREEMENT, THAT ARE PROPRIETARY TO THE TRANSFERRING PARTY
THROUGH PATENT PROTECTION, TRADE SECRET, OR OTHER METHOD OF INTELLECTUAL
PROPERTY PROTECTION, REGARDLESS OF WHETHER SUCH MATERIALS ARE SPECIFICALLY
DESIGNATED AS PROPRIETARY BY THE TRANSFERRING PARTY.


 


1.23                                           “PROTOCOL” MEANS THE WRITTEN
PROTOCOL DESCRIBING THE ACTIVITIES TO BE CARRIED OUT UNDER THE RESEARCH PROGRAM
PURSUANT TO THIS AGREEMENT TO BE AGREED UPON BY THE JSC BASED ON THE OUTLINE
ATTACHED HERETO AS APPENDIX A.


 


1.24                                           “RESEARCH PROGRAM” MEANS THE
PROGRAM TO BE CONDUCTED BY THE PARTIES AS DESCRIBED IN THIS AGREEMENT AND IN THE
PROTOCOL TO DEVELOP [       *       *       *       *       ] WHICH WILL BE
NUTRIGENOMICS PRODUCTS AND DERMAGENOMICS PRODUCTS.


 


1.25                                           “TECHNOLOGY” MEANS AND INCLUDES
ALL INVENTIONS, DISCOVERIES, KNOW-HOW, TRADE-SECRETS, IMPROVEMENTS AND
PROPRIETARY MATERIALS, WHETHER OR NOT PATENTABLE, INCLUDING BUT NOT LIMITED TO,
STRUCTURAL AND FUNCTIONAL INFORMATION AND OTHER DATA, FORMULATIONS AND
TECHNIQUES.


 


1.26                                           “TERM” HAS THE MEANING SET FORTH
IN SECTION 7.1.


 


1.27                                           “TERRITORY” MEANS WORLDWIDE.


 


1.28                                           “THIRD PARTY” MEANS ANY ENTITY
OTHER THAN IG, ACCESS OR THEIR RESPECTIVE AFFILIATES.


 


2.                                      RESEARCH PROGRAM


 


2.1                                                 IMPLEMENTATION OF RESEARCH
PROGRAM.  THE RESEARCH PROGRAM SHALL BE CONDUCTED BY THE PARTIES IN ACCORDANCE
WITH THE PROTOCOL AND IN COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS. 
IG SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PERFORM THE ACTIVITIES TO BE
PERFORMED BY IT UNDER THE RESEARCH PROGRAM, AS DESCRIBED MORE FULLY IN THE
PROTOCOL AND IN THE PROPOSED TIMELINE (THE “TIMELINE”) WHICH THE JSC SHALL AGREE
UPON IN WRITING, BASED UPON THE OUTLINE ATTACHED HERETO AS APPENDIX A, AS
PROMPTLY AS PRACTICABLE FOLLOWING THE EXECUTION HEREOF.  THE PROTOCOL AND/OR THE
TIMELINE MAY BE MODIFIED FROM TIME TO TIME AFTER THE EFFECTIVE DATE BY THE JSC
PURSUANT TO SECTION 5.2 HEREOF.

 

4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


2.2                                                 SUPPLY OF PROPRIETARY
MATERIALS. FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT, ONE PARTY MAY
SUPPLY THE OTHER PARTY WITH ITS PROPRIETARY MATERIALS FOR USE IN THE RESEARCH
PROGRAM.  IN CONNECTION THEREWITH, THE RECIPIENT PARTY HEREBY AGREES THAT (A) IT
SHALL NOT USE PROPRIETARY MATERIALS FOR ANY PURPOSE OTHER THAN EXERCISING ANY
RIGHTS GRANTED TO IT OR RESERVED BY IT HEREUNDER; (B) IT SHALL USE THE
PROPRIETARY MATERIALS ONLY IN COMPLIANCE WITH ALL APPLICABLE FEDERAL, STATE, AND
LOCAL LAWS AND REGULATIONS; (C) IT SHALL NOT TRANSFER ANY PROPRIETARY MATERIALS
TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE SUPPLYING PARTY,
EXCEPT AS EXPRESSLY PERMITTED HEREBY; (D) THE SUPPLYING PARTY SHALL RETAIN FULL
OWNERSHIP OF ALL SUCH PROPRIETARY MATERIALS; AND (E) UPON THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT, THE RECIPIENT PARTY SHALL AT THE INSTRUCTION OF
THE TRANSFERRING PARTY EITHER DESTROY OR RETURN ANY UNUSED PROPRIETARY MATERIALS
WHICH ARE NOT THE SUBJECT OF THE GRANT OF A CONTINUING LICENSE HEREUNDER.


 


2.3                                                 CONSIDERATION. IN
CONSIDERATION OF IG CONDUCTING THE RESEARCH PROGRAM DESCRIBED HEREIN, ACCESS
SHALL PAY IG THE FOLLOWING AMOUNTS:


 

2.3.1.  Installment Payments Following Effective Date.  $1,080,000 shall be
payable in six monthly installments of $180,000 beginning July 1, 2004 and on
the first business day of each month thereafter through December 2004; and

 

2.3.2   Installment Payments Following Second Milestone.  Eight Hundred Twenty
Thousand Dollars ($820,000.00) payable in five (5) monthly installments of One
Hundred Thirty Six Thousand, Six Hundred Sixty Seven Dollars ($136,667.00)
beginning January 1, 2005 and on the first business day of each month thereafter
through May 2005, and one (1) payment of One Hundred Thirty Six Thousand, Six
Hundred Sixty Five Dollars ($136,665.00) on June 1, 2005, if Access determines,
in its sole discretion, that it has a reasonable likelihood of commercializing a
weight management Nutrigenomics Consumable and/or a weight management
Dermagenomics Consumable (the “Second Milestone”).

 


3.                                      RESEARCH LICENSES


 


3.1                                                 LICENSE TO IG.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, ACCESS HEREBY GRANTS TO IG A
NON-EXCLUSIVE, WORLDWIDE, ROYALTY-FREE LICENSE, UNDER THE ACCESS TECHNOLOGY,
ACCESS PATENT RIGHTS, PROGRAM INVENTIONS AND PROGRAM PATENT RIGHTS FOR THE SOLE
PURPOSE OF PERFORMING ITS OBLIGATIONS UNDER THE RESEARCH PROGRAM.


 


3.2                                                 LICENSE TO ACCESS.  SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE LICENSE AGREEMENT, IG
HEREBY GRANTS TO ACCESS A NON-EXCLUSIVE, WORLDWIDE, ROYALTY-FREE LICENSE, UNDER
THE IG TECHNOLOGY, IG PATENT RIGHTS, PROGRAM INVENTIONS AND PROGRAM PATENT
RIGHTS FOR THE SOLE PURPOSE OF PERFORMING ITS OBLIGATIONS UNDER THE RESEARCH
PROGRAM.


 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


4.                                       TREATMENT OF CONFIDENTIAL INFORMATION;
PUBLICITY


 


4.1                                                 CONFIDENTIALITY.


 


4.1.1.           CONFIDENTIALITY OBLIGATIONS.  ACCESS AND IG EACH RECOGNIZE THAT
THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY CONSTITUTES HIGHLY VALUABLE AND
PROPRIETARY CONFIDENTIAL INFORMATION. ACCESS AND IG EACH AGREES THAT DURING THE
TERM AND FOR FIVE (5) YEARS THEREAFTER, IT WILL KEEP CONFIDENTIAL, AND WILL
CAUSE ITS EMPLOYEES, CONSULTANTS, AFFILIATES AND SUBLICENSEES TO KEEP
CONFIDENTIAL, ALL OF THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY.  NEITHER
ACCESS NOR IG NOR ANY OF THEIR RESPECTIVE EMPLOYEES, CONSULTANTS, AFFILIATES AND
SUBLICENSEES SHALL USE THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY FOR ANY
PURPOSE EXCEPT AS EXPRESSLY PERMITTED IN THIS AGREEMENT.


 


4.1.2.           LIMITED DISCLOSURE OF CONFIDENTIAL INFORMATION.  ACCESS AND IG
EACH AGREE THAT ANY DISCLOSURE OF THE CONFIDENTIAL INFORMATION TO ANY OF ITS
EMPLOYEES, CONSULTANTS, AFFILIATES OR SUBLICENSEES SHALL BE MADE ONLY IF AND TO
THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND RESPONSIBILITIES UNDER THIS
AGREEMENT, SHALL BE LIMITED TO THE MAXIMUM EXTENT POSSIBLE CONSISTENT WITH SUCH
RIGHTS AND RESPONSIBILITIES AND SHALL ONLY BE MADE TO PERSONS WHO ARE BOUND BY
WRITTEN CONFIDENTIALITY OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY THEREOF AND
NOT TO USE SUCH CONFIDENTIAL INFORMATION EXCEPT AS EXPRESSLY PERMITTED BY THIS
AGREEMENT.  ACCESS AND IG EACH AGREE NOT TO DISCLOSE THE CONFIDENTIAL
INFORMATION TO ANY THIRD PARTY UNDER ANY CIRCUMSTANCE WITHOUT PRIOR WRITTEN
APPROVAL FROM THE OTHER PARTY, EXCEPT AS OTHERWISE REQUIRED BY LAW, AND EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT.  EACH PARTY SHALL TAKE SUCH
ACTION, AND SHALL CAUSE ITS AFFILIATES AND SUBLICENSEES TO TAKE SUCH ACTION, TO
PRESERVE THE CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION AS IT WOULD
CUSTOMARILY TAKE TO PRESERVE THE CONFIDENTIALITY OF ITS OWN CONFIDENTIAL
MATERIALS, WHICH SHALL NOT, IN ANY EVENT, BE LESS THAN REASONABLE CARE.  EACH
PARTY, UPON THE OTHER’S REQUEST, WILL RETURN ALL THE CONFIDENTIAL INFORMATION
DISCLOSED TO IT BY THE OTHER PARTY PURSUANT TO THIS AGREEMENT, INCLUDING ALL
COPIES AND EXTRACTS OF DOCUMENTS, WITHIN SIXTY (60) DAYS OF THE REQUEST
FOLLOWING THE TERMINATION OF THIS AGREEMENT, PROVIDED THAT, A PARTY MAY RETAIN
CONFIDENTIAL INFORMATION OF THE OTHER PARTY RELATING TO ANY LICENSE OR RIGHT TO
USE TECHNOLOGY WHICH SURVIVES SUCH TERMINATION AND ONE COPY OF ALL OTHER
CONFIDENTIAL INFORMATION MAY BE RETAINED IN INACTIVE ARCHIVES SOLELY FOR THE
PURPOSE OF ESTABLISHING THE CONTENTS THEREOF.


 


4.2                                                 PUBLICITY.  NEITHER PARTY
MAY PUBLICLY DISCLOSE THE TERMS OF THIS AGREEMENT OR THE STATUS OR CONTENT OF
THE RESEARCH PROGRAM WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY;
PROVIDED, HOWEVER, THAT EITHER PARTY MAY MAKE SUCH A DISCLOSURE (A) TO THE
EXTENT REQUIRED BY LAW OR BY THE REQUIREMENTS OF ANY NATIONALLY RECOGNIZED
SECURITIES EXCHANGE, QUOTATION SYSTEM OR OVER-THE-COUNTER MARKET ON WHICH SUCH
PARTY HAS ITS SECURITIES LISTED OR TRADED OR (B) TO ANY ACTUAL OR PROSPECTIVE
ACQUIRORS, REAL ESTATE OR EQUIPMENT LESSORS, INVESTORS, LENDERS AND OTHER
POTENTIAL FINANCING SOURCES WHO ARE OBLIGATED TO KEEP SUCH INFORMATION
CONFIDENTIAL.  IN THE EVENT THAT SUCH DISCLOSURE IS REQUIRED BY THE FOREGOING
CLAUSE (A), THE DISCLOSING PARTY SHALL MAKE REASONABLE EFFORTS TO PROVIDE THE
OTHER PARTY WITH NOTICE BEFOREHAND AND TO COORDINATE WITH THE OTHER PARTY TO THE
MAXIMUM EXTENT POSSIBLE WITH RESPECT TO THE WORDING AND TIMING OF ANY SUCH
DISCLOSURE.  THE PARTIES SHALL MUTUALLY AGREE ON A PRESS RELEASE ANNOUNCING THE
EXECUTION OF THIS AGREEMENT TO BE ISSUED IMMEDIATELY FOLLOWING THE

 

6

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


EXECUTION HEREOF. IF EITHER PARTY WISHES TO ISSUE ANY FURTHER PRESS RELEASE
REGARDING THE RESEARCH PROGRAM, IT SHALL FURNISH A COPY TO THE OTHER PARTY,
WHICH SHALL REVIEW SUCH PRESS RELEASE AND PROVIDE ANY COMMENTS WITHIN TWO (2)
BUSINESS DAYS. ONCE ANY WRITTEN STATEMENT IS APPROVED FOR PUBLIC DISCLOSURE BY
BOTH PARTIES, EITHER PARTY MAY MAKE SUBSEQUENT PUBLIC DISCLOSURE OF THE CONTENTS
OF SUCH STATEMENT WITHOUT THE FURTHER APPROVAL OF THE OTHER PARTY.


 


5.                                      JOINT SCIENCE COMMITTEE


 


5.1                                                 FUNCTIONS AND POWERS OF THE
JOINT SCIENCE COMMITTEE.  THE JOINT SCIENCE COMMITTEE (“JSC”) ESTABLISHED BY IG
AND ACCESS PURSUANT TO THE RESEARCH AGREEMENT DATED MARCH 5, 2003 SHALL OVERSEE
AND COORDINATE THE PARTIES’ CONDUCT OF THE RESEARCH PROGRAM.  DURING THE TERM,
THE JSC WILL EXCHANGE INFORMATION IN ANTICIPATION OF DEVELOPING MUTUALLY
BENEFICIAL BUSINESS OPPORTUNITIES PURSUANT TO THE SUBJECT MATTER HEREOF.  THE
JSC SHALL KEEP WRITTEN MINUTES OF ITS MEETINGS AND ALL ACTIONS TAKEN OR APPROVED
BY THE JSC.  THE MEMBERS OF THE JSC DESIGNATED BY EACH PARTY SHALL BE
RESPONSIBLE FOR KEEPING THAT PARTY INFORMED AS TO THE PROGRESS OF THE RESEARCH
PROGRAM.  THE JSC SHALL RECOMMEND TO THE PARTIES AMENDMENTS AND/OR MODIFICATIONS
TO THE PROTOCOL AND TIMELINE AND THE SCOPE OF THE RESEARCH PROGRAM AND MAKE
RECOMMENDATIONS TO THE PARTIES AS TO THE MUTUALLY BENEFICIAL PROSECUTION OF IG
PATENT RIGHTS AND PROGRAM PATENT RIGHTS.  THE JSC SHALL HAVE NO POWER TO AMEND,
MODIFY OR WAIVE COMPLIANCE WITH THIS AGREEMENT AND SHALL HAVE ONLY SUCH POWERS
AS ARE SPECIFICALLY DELEGATED TO IT HEREUNDER.


 


5.2                                                 JSC GOVERNANCE.


 


5.2.1.           MEMBERSHIP.  THE JSC IS COMPOSED OF TWO (2) REPRESENTATIVES OF
IG AND TWO (2) REPRESENTATIVES OF ACCESS.  THESE REPRESENTATIVES ARE H AS
FOLLOWS:


 

IG Representatives:

 

Kenneth Kornman, DDS, Ph.D.

Philip R. Reilly, MD, JD

 

Access Representatives:

 

Robin Dykhouse

Daniel Beio

 

Either Party may designate substitutes for its JSC representatives to
participate if one or more of such Party’s designated representatives is unable
to be present at a meeting.  A Party may replace its representatives serving on
the JSC from time to time by written notice to the other Party specifying the
prior representative(s) to be replaced and the replacement(s) therefor.

 

7

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


6.                                      INTELLECTUAL PROPERTY RIGHTS


 


6.1                                                 OWNERSHIP.


 


6.1.1.           ACCESS INTELLECTUAL PROPERTY RIGHTS.  SUBJECT TO IG’S RIGHTS AS
DESCRIBED IN SECTION 3 OF THIS AGREEMENT, ACCESS SHALL HAVE SOLE AND EXCLUSIVE
OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST [    *     *     *     *    ] IN AND
TO ALL ACCESS TECHNOLOGY AND ACCESS PATENT RIGHTS, AND ALL PROGRAM INVENTIONS
AND PROGRAM PATENT RIGHTS RELATING TO NUTRIGENOMICS CONSUMABLES AND
DERMAGENOMICS CONSUMABLES, WITH FULL RIGHTS TO LICENSE OR SUBLICENSE.


 


6.1.2.           IG INTELLECTUAL PROPERTY RIGHTS.  SUBJECT TO ACCESS’S RIGHTS AS
DESCRIBED IN SECTION 3 OF THIS AGREEMENT, IG SHALL HAVE SOLE AND EXCLUSIVE
OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST [      *      *      *      *      ]
IN AND TO ALL IG TECHNOLOGY, IG PATENT RIGHTS AND ALL PROGRAM INVENTIONS AND
PROGRAM PATENT RIGHTS RELATING TO NUTRIGENOMICS TESTS AND DERMAGENOMICS TESTS,
WITH FULL RIGHTS TO LICENSE OR SUBLICENSE.


 


6.1.3.           INTELLECTUAL PROPERTY RIGHTS FOR [     *     ] TESTS.  SUBJECT
TO THE RIGHTS OF THE PARTIES DESCRIBED IN SECTION 3 OF THIS AGREEMENT, ACCESS
AND IG SHALL HAVE EQUAL JOINT OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST [    
*     *     *     *     ] IN AND TO ALL PROGRAM INVENTIONS AND PROGRAM PATENT
RIGHTS NOT COVERED BY SECTIONS 6.1.1 OR 6.1.2 ABOVE (INCLUDING ALL PROGRAM
INVENTIONS AND PROGRAM PATENT RIGHTS RELATING TO [       *       ] TESTS;
PROVIDED, HOWEVER, THAT ACCESS SHALL HAVE THE EXCLUSIVE RIGHT TO SELL AND GRANT
LICENSES FOR [       *       ] TESTS COVERED BY SUCH PROGRAM INVENTIONS AND
PROGRAM PATENT RIGHTS IN THE CHANNELS OF DISTRIBUTION UTILIZED BY ACCESS AND ITS
RELATED COMPANIES (THE “ACCESS CHANNELS”) AND IG SHALL HAVE THE EXCLUSIVE RIGHT
TO SELL AND GRANT LICENSES FOR [       *       ] TESTS COVERED BY SUCH PROGRAM
INVENTIONS AND PROGRAM PATENT RIGHTS OUTSIDE THE ACCESS CHANNELS.


 


6.2                                                 PATENT FILING, PROSECUTION
AND MAINTENANCE.  DURING THE TERM WITH RESPECT TO ANY PATENT RIGHTS ARISING
HEREUNDER:


 


6.2.1              ACCESS SHALL BEAR THE COST ASSOCIATED WITH THE FILING,
PROSECUTION, ISSUANCE AND MAINTENANCE OF ALL PROGRAM PATENT RIGHTS RELATING TO
NUTRIGENOMICS CONSUMABLES AND DERMAGENOMICS CONSUMABLES AND SHALL CONTROL
PROSECUTION OF ALL SUCH PROGRAM PATENT RIGHTS, INCLUDING, BUT NOT LIMITED TO,
HAVING THE RIGHT TO CHOOSE THE PATENT ATTORNEY(S) OR AGENT(S) WHO WILL PROSECUTE
THE APPLICATIONS, HAVING THE RIGHT TO INSPECT, REVIEW AND PROVIDE SUBSTANTIVE
COMMENTS TO ALL CORRESPONDENCE WITH ANY PATENT OFFICE OR PATENT AGENT, AND
HAVING THE RIGHT TO SELECT THE COUNTRIES IN WHICH OR TREATIES UNDER WHICH THE
PATENT APPLICATIONS WILL BE FILED.

 


6.2.2              IG SHALL BEAR THE COST ASSOCIATED WITH THE FILING,
PROSECUTION, ISSUANCE AND MAINTENANCE OF ALL PROGRAM PATENT RIGHTS RELATING TO
NUTRIGENOMICS TESTS AND DERMAGENOMICS TESTS AND SHALL CONTROL PROSECUTION OF ALL
SUCH PROGRAM PATENT RIGHTS, INCLUDING, BUT NOT LIMITED TO, HAVING THE RIGHT TO
CHOOSE THE PATENT ATTORNEY(S) OR AGENT(S) WHO WILL PROSECUTE THE APPLICATIONS,
HAVING THE RIGHT TO INSPECT, REVIEW AND PROVIDE SUBSTANTIVE COMMENTS TO ALL
CORRESPONDENCE WITH ANY PATENT OFFICE OR PATENT AGENT, AND

 

8

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

having the right to select the countries in which or treaties under which the
patent applications will be filed.

 


6.2.3              THE PARTIES SHALL JOINTLY BEAR THE COST ASSOCIATED WITH THE
FILING, PROSECUTION, ISSUANCE AND MAINTENANCE OF ALL OTHER PROGRAM PATENT RIGHTS
(INCLUDING PROGRAM PATENT RIGHTS RELATING TO [       *       ]  TESTS) AND SHALL
JOINTLY CONTROL PROSECUTION OF ALL SUCH PROGRAM PATENT RIGHTS, INCLUDING, BUT
NOT LIMITED TO, HAVING THE RIGHT TO CHOOSE THE PATENT ATTORNEY(S) OR AGENT(S)
WHO WILL PROSECUTE THE APPLICATIONS, HAVING THE RIGHT TO INSPECT, REVIEW AND
PROVIDE SUBSTANTIVE COMMENTS TO ALL CORRESPONDENCE WITH ANY PATENT OFFICE OR
PATENT AGENT, AND HAVING THE RIGHT TO SELECT THE COUNTRIES IN WHICH OR TREATIES
UNDER WHICH THE PATENT APPLICATIONS WILL BE FILED.  IN THE EVENT THAT THE
PARTIES CANNOT AGREE ON THE FILING AND/OR MAINTENANCE OF PROGRAM PATENT RIGHTS
HEREUNDER, THEN EACH PARTY SHALL HAVE THE RIGHT TO PROCEED AT ITS OWN COSTS WITH
SUCH FILING AND/OR MAINTENANCE.  IF ONE PARTY PROCEEDS IN FILING AND/OR
MAINTAINING PROGRAM PATENT RIGHTS HEREUNDER, THEN THE OTHER PARTY AGREES TO
ASSIGN OR OTHERWISE TAKE ANY ACTION NECESSARY TO ASSIST THE COST-BEARING PARTY
IN ACHIEVING THE FILING OR MAINTENANCE OF SUCH PROGRAM PATENT RIGHTS.

 

 


7.                                      TERM; TERMINATION


 


7.1                                                 TERM.  THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE AND CONTINUE FOR A PERIOD OF TWO (2) YEARS,
UNLESS EXTENDED OR SOONER TERMINATED AS SET FORTH IN THIS SECTION 7 (THE
“TERM”).  AT LEAST SIX (6) MONTHS PRIOR TO THE END OF THE INITIAL TERM AND ANY
EXTENSION THEREOF, THE JSC SHALL ADVISE THE PARTIES AS TO WHETHER THE JSC
BELIEVES THAT THE RESEARCH PROGRAM SHOULD BE EXTENDED OR EXPANDED, BUT ANY
EXTENSION OR EXPANSION SHALL REQUIRE THE AGREEMENT OF THE PARTIES.


 


7.2                                                 TERMINATION.


 


7.2.1.           TERMINATION FOR BREACH.  IN THE EVENT THAT EITHER PARTY
DEFAULTS OR BREACHES ANY MATERIAL TERM OF THIS AGREEMENT ON ITS PART TO BE
PERFORMED OR OBSERVED, THE OTHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT (A) BY GIVING THIRTY (30) DAYS’ WRITTEN NOTICE TO THE DEFAULTING PARTY
IN THE CASE OF A BREACH OF ANY PAYMENT TERM OF THIS AGREEMENT AND (B) BY GIVING
SIXTY (60) DAYS’ WRITTEN NOTICE TO THE DEFAULTING PARTY IN THE CASE OF ANY OTHER
BREACH; PROVIDED, HOWEVER, THAT IN THE CASE OF A DEFAULT OR BREACH CAPABLE OF
BEING CURED, IF THE SAID DEFAULTING PARTY SHALL CURE THE SAID DEFAULT OR BREACH
WITHIN SUCH NOTICE PERIOD AFTER THE SAID NOTICE SHALL HAVE BEEN GIVEN, THEN THE
SAID NOTICE SHALL NOT BE EFFECTIVE.


 


7.2.2.           TERMINATION FOR BANKRUPTCY.  IN THE EVENT THAT EITHER PARTY
FILES FOR PROTECTION UNDER BANKRUPTCY LAWS, MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, APPOINTS OR SUFFERS APPOINTMENT OF A RECEIVER OR TRUSTEE OVER ITS
PROPERTY, FILES A PETITION UNDER ANY BANKRUPTCY OR INSOLVENCY ACT OR HAS ANY
SUCH PETITION FILED AGAINST IT WHICH IS NOT DISCHARGED WITHIN SIXTY (60) DAYS OF
THE FILING THEREOF, THEN THE OTHER PARTY MAY TERMINATE THIS AGREEMENT EFFECTIVE
IMMEDIATELY UPON WRITTEN NOTICE TO SUCH PARTY.


 


7.3                                                 SURVIVING PROVISIONS. 
TERMINATION OF THIS AGREEMENT FOR ANY REASON SHALL BE WITHOUT PREJUDICE TO
RIGHTS WHICH EXPRESSLY SURVIVE TERMINATION IN ACCORDANCE WITH THE

 

9

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


TERMS OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, THE RIGHTS AND
OBLIGATIONS OF THE PARTIES PROVIDED IN SECTIONS 4, 6, 7.3, 8.2, 8.3 AND 9, ALL
OF WHICH SHALL SURVIVE SUCH TERMINATION.


 


8.                                      REPRESENTATIONS AND WARRANTIES


 


8.1                                                 MUTUAL REPRESENTATIONS. 
ACCESS AND IG EACH REPRESENTS AND WARRANTS TO THE OTHER PARTY AS FOLLOWS:


 


8.1.1.           ORGANIZATION.  IT IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IS IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF
ORGANIZATION, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION IN WHICH THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER REQUIRES SUCH QUALIFICATION.


 


8.1.2.           AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY IT
OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
AND DO NOT AND WILL NOT VIOLATE ANY PROVISION OF ANY LAW, RULE, REGULATION,
ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD PRESENTLY IN
EFFECT HAVING APPLICABILITY TO IT OR ANY PROVISION OF ITS CHARTER DOCUMENTS.


 


8.1.3.           BINDING AGREEMENT.  THIS AGREEMENT IS A LEGAL, VALID AND
BINDING OBLIGATION OF IT ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS AND
CONDITIONS.


 


8.1.4.           NO INCONSISTENT OBLIGATION.  IT IS NOT UNDER ANY OBLIGATION TO
ANY PERSON, OR ENTITY, CONTRACTUAL OR OTHERWISE, THAT IS CONFLICTING OR
INCONSISTENT IN ANY RESPECT WITH THE TERMS OF THIS AGREEMENT OR THAT WOULD
IMPEDE THE DILIGENT AND COMPLETE FULFILLMENT OF ITS OBLIGATIONS.


 


8.2                                                 WARRANTY DISCLAIMER.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH
RESPECT TO ANY AND ALL OF THE FOREGOING.


 


8.3                                                 LIMITED LIABILITY. 
NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, NEITHER ACCESS NOR
IG WILL BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR
(I) ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS
OR (II) COST OF PROCUREMENT OF SUBSTITUTE GOODS OR TECHNOLOGY.


 


9.                                      MISCELLANEOUS


 


9.1                                                 DISPUTE RESOLUTION.  THE
PARTIES RECOGNIZE THAT DISPUTES MAY FROM TIME TO TIME ARISE BETWEEN THE PARTIES
DURING THE TERM OF THIS AGREEMENT.  IT IS THE OBJECTIVE OF THE PARTIES TO
ESTABLISH PROCEDURES TO FACILITATE THE RESOLUTION OF DISPUTES ARISING UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, DISPUTES CONCERNING THE DEFINITIONS OF
TERMS USED IN

 

10

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


THIS AGREEMENT, IN AN EXPEDIENT MANNER BY MUTUAL COOPERATION AND WITHOUT RESORT
TO LITIGATION.  TO ACCOMPLISH THIS OBJECTIVE, THE PARTIES AGREE TO FOLLOW THE
PROCEDURES SET FORTH IN THIS SECTION 9.1 TO RESOLVE ANY DISPUTE ARISING UNDER
THIS AGREEMENT.  IN THE EVENT OF SUCH A DISPUTE BETWEEN THE PARTIES, EITHER
PARTY, BY WRITTEN NOTICE TO THE OTHER PARTY, SHALL HAVE SUCH DISPUTE REFERRED TO
THE PARTIES’ RESPECTIVE EXECUTIVE OFFICERS DESIGNATED BELOW OR THEIR SUCCESSORS,
FOR ATTEMPTED RESOLUTION BY GOOD FAITH NEGOTIATIONS WITHIN THIRTY (30) DAYS
AFTER SUCH NOTICE IS RECEIVED.  SAID DESIGNATED OFFICERS ARE AS FOLLOWS:


 

For IG:

 

Chief Executive Officer

 

 

 

For Access:

 

Vice President, Research & Development

 

In the event the designated executive officers are not able to resolve such
dispute after such thirty (30) day period, then the Parties shall resolve such
dispute by arbitration under the Commercial Rules of the American Arbitration
Association (the “AAA”).  Three arbitrators shall be selected.  IG and Access
shall each select one arbitrator and the two chosen arbitrators shall select the
third arbitrator, or failing agreement on the selection of the third arbitrator,
the AAA shall select the third arbitrator.  Unless otherwise agreed by IG and
Access, arbitration will take place in Boston, Massachusetts.

 


9.2                                                 NOTICES.  ALL NOTICES SHALL
BE IN WRITING MAILED VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR COURIER
PROVIDING EVIDENCE OF DELIVERY, ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS
AS MAY BE DESIGNATED FROM TIME TO TIME:

 

If to IG:

 

If to Access:

 

 

 

135 Beaver Street
Waltham, MA 02452
Attention:  Chief Executive Officer

 

7575 Fulton St. East
Ada, MI  49355-0001
Attention:  George Calvert

 

 

 

With a copy to:

 

 

 

 

 

Mintz, Levin, Cohn, Ferris,
  Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attention:  Jeffrey M. Wiesen, Esquire

 

7575 Fulton St. East.
Ada, MI  49355-0001
Attention:  Thomas R. Curran
Chief Legal Officer


 


9.3                                                 GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MICHIGAN, WITHOUT REGARD TO THE APPLICATION OF PRINCIPLES OF CONFLICTS
OF LAW.


 


9.4                                                 BINDING EFFECT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.

 

11

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


9.5                                                 HEADINGS.  SECTION AND
SUBSECTION HEADINGS ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT
FORM A PART OF THIS AGREEMENT.


 


9.6                                                 COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL.


 


9.7                                                 AMENDMENT; WAIVER.  THIS
AGREEMENT MAY BE AMENDED, MODIFIED, SUPERSEDED OR CANCELED, AND ANY OF THE TERMS
MAY BE WAIVED, ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH PARTY OR, IN THE
CASE OF WAIVER, BY THE PARTY OR PARTIES WAIVING COMPLIANCE, PROVIDED, THAT IN
THE CASE OF IG, SUCH AMENDMENT MUST BE APPROVED BY A MAJORITY OF THE MEMBERS OF
IG’S BOARD OF DIRECTORS WHO ARE NOT SELECTED BY OR AFFILIATED WITH ACCESS.  THE
DELAY OR FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISIONS SHALL IN NO MANNER AFFECT THE RIGHTS AT A LATER TIME TO ENFORCE THE
SAME. NO WAIVER BY ANY PARTY OF ANY CONDITION OR OF THE BREACH OF ANY TERM
CONTAINED IN THIS AGREEMENT, WHETHER BY CONDUCT, OR OTHERWISE, IN ANY ONE OR
MORE INSTANCES, SHALL BE DEEMED TO BE, OR CONSIDERED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH CONDITION OR OF THE BREACH OF SUCH TERM OR ANY OTHER TERM OF
THIS AGREEMENT.


 


9.8                                                 NO AGENCY OR PARTNERSHIP. 
NOTHING CONTAINED IN THIS AGREEMENT SHALL GIVE EITHER PARTY THE RIGHT TO BIND
THE OTHER, OR BE DEEMED TO CONSTITUTE THE PARTIES AS AGENTS FOR THE OTHER OR AS
PARTNERS WITH EACH OTHER OR ANY THIRD PARTY.


 


9.9                                                 ASSIGNMENT AND SUCCESSORS. 
THIS AGREEMENT MAY NOT BE ASSIGNED BY EITHER PARTY WITHOUT THE WRITTEN CONSENT
OF THE OTHER WHICH SHALL NOT BE UNREASONABLY WITHHELD, EXCEPT THAT EACH PARTY
MAY ASSIGN THIS AGREEMENT AND THE RIGHTS, OBLIGATIONS AND INTERESTS OF SUCH
PARTY TO ANY PURCHASER OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR TO ANY
SUCCESSOR CORPORATION RESULTING FROM ANY MERGER OR CONSOLIDATION OF SUCH PARTY
WITH OR INTO SUCH CORPORATION.


 


9.10                                           FORCE MAJEURE.  NEITHER IG NOR
ACCESS SHALL BE LIABLE FOR FAILURE OF OR DELAY IN PERFORMING OBLIGATIONS SET
FORTH IN THIS AGREEMENT, AND NEITHER SHALL BE DEEMED IN BREACH OF ITS
OBLIGATIONS, IF SUCH FAILURE OR DELAY IS DUE TO NATURAL DISASTERS OR ANY CAUSES
BEYOND THE REASONABLE CONTROL OF IG OR ACCESS.  IN EVENT OF SUCH FORCE MAJEURE,
THE PARTY AFFECTED THEREBY SHALL USE REASONABLE EFFORTS TO CURE OR OVERCOME THE
SAME AND RESUME PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


9.11                                           INTERPRETATION.  THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT:  (I) EACH PARTY AND ITS COUNSEL REVIEWED AND
NEGOTIATED THE TERMS AND PROVISIONS OF THIS AGREEMENT AND HAVE CONTRIBUTED TO
ITS REVISION; (II) THE RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES
ARE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE
INTERPRETATION OF THIS AGREEMENT; AND (III) THE TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE CONSTRUED FAIRLY AS TO ALL PARTIES HERETO AND NOT IN A FAVOR
OF OR AGAINST ANY PARTY, REGARDLESS OF WHICH PARTY WAS GENERALLY RESPONSIBLE FOR
THE PREPARATION OF THIS AGREEMENT.


 


9.12                                           INTEGRATION; SEVERABILITY.  THIS
AGREEMENT IS THE SOLE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO SAME.  IF ANY PROVISION OF THIS AGREEMENT IS OR BECOMES

 

12

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


INVALID OR IS RULED INVALID BY ANY COURT OF COMPETENT JURISDICTION OR IS DEEMED
UNENFORCEABLE, IT IS THE INTENTION OF THE PARTIES THAT THE REMAINDER OF THE
AGREEMENT SHALL NOT BE AFFECTED.


 


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED BY
THEIR DULY AUTHORIZED REPRESENTATIVES.

 

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Philip R. Reilly

 

 

 

Philip R. Reilly

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

ACCESS BUSINESS GROUP LLC

 

 

 

 

 

 

 

 

By:

/s/ George D. Calvert

 

 

 

George Calvert

 

 

 

 

 

 

Title:

Vice President - Research & Development

 

13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

APPENDIX A

 

OUTLINE OF RESEARCH AGREEMENT DELIVERABLES

 

 

[     *      *      *      Appendix A contains confidential material and has
been omitted in its entirety.      *      *      *      ]

 

14

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------